Ostrander, J.
The single question presented is whether the giving of liquor by a host to his adult guests, by way of hospitality in his own home, violates the provisions of Act No. 207, Pub. Acts 1889, known as the “local option law.” It is a misdemeanor, punishable by fine or by imprisonment, for any person to, himself, or by his clerk, agent or employe, directly or indirectly, manufacture, sell, keep for sale, give away, or furnish any vinous, malt, brewed, etc., liquors, or to keep a saloon or any other place where such liquors are manufactured, sold, stored for sale, given away, or furnished, with an exception relating only to druggists and registered pharmacists. The object of the act is to prohibit the manufacture of, and all traffic in, liquors. It cannot be reasonably construed so as to apply to the individual use, or the keeping for use, of liquors by citizens. Whether an individual might, even in his own house, dispense liquors purchased and kept for his own use, in such manner as to make his conduct obnoxious to the law, is a question not presented. In this case respondent served 11 pint bottles of beer to a large number of guests, who visited his home upon the occasion of the birthday anniversary of his daughter. It was a surprise party. The beer was not purchased for the occasion, and it is not claimed there was any intention to violate or to evade the law. The jury were told that the law had been violated, and that they should find respondent guilty.
The conviction is set aside, and the respondent discharged.
Montgomery, Moore, McAlvay, and Brooke, JJ., concurred.